Title: From Thomas Jefferson to William Evans, 22 February 1801
From: Jefferson, Thomas
To: Evans, William



Dear Sir
Washington Feb. 22. 1801.

You mentioned to me in conversation here that you sometimes saw my former servant James, & that he made his engagements such as to keep himself always free to come to me. could I get the favor of you to send for him & to tell him I shall be glad to recieve him as soon as he can come to me?Francis Sayes who also lived with me formerly and, since that, with you, came here some time ago to offer himself to me. he had begun to drink a little before he left me, & I fear he continues it. he moreover says that his wife has good custom in Baltimore as a washer, & particularly your [custom]. I represented to him the inexpediency of removing from an established [house] of business & running the risk of business for her here: for tho’ I might possibly give him a birth, yet I could not employ or take in his family, and I endeavored to throw cold water on his proposition. he seemed however so desirous, that I told him if I should be able to employ him, I would write to him: & he returned to Baltimore on this ground. in truth I would rather he would decline it. should he be with you, or fall into your way, I would thank you to discourage him from the idea. he was an affectionate & honest servant to me, which makes me unwilling to reject him absolutely; and yet the fear of his  drinking and of his getting his family into distress by removing them, induces me to wish rather that he would decline the thought.—I owe you many apologies for troubling you with these small things: but the truth is that I am so much embarrassed in composing a good houshold for myself, as in providing a good administration for our country.—accept assurances of the esteem with which I am Dear Sir
Your most obedt. servt

Th: Jefferson

